Title: To Thomas Jefferson from Bernard Peyton, 1 October 1825
From: Peyton, Bernard
To: Jefferson, Thomas

Dear sir,Richd
1 Octr 1825I have procured the Cask Wine you write for, but have not obtained a Waggon to carry it on yet, I hope to do so early next week, &  will direct it to care J. & Raphael—I have made the remittance you desired to Jonathan Thompson, collector at New York, & paid your several dfts: to Heiskell, Leitch, & J. & Raphael—The marble from N. York is deposited safely on the margin of the Basin, ready for the replaced Boats; whenever the River will admit of their being carried up, the 24 pieces from Boston are not yet to hand, & will be an ugly job to transport when they do arrive, I will however do the best possible with them.Hoping you are still improving in health, remain Dear Sir,Yours very TrulyBernard PeytonThe last Bulletin from the University, recd here, is, that Professor Gilmer has been severely beat by one or more of the Students—I suppose he is still at the SpringsB. P.